--------------------------------------------------------------------------------

EXHIBIT 10.2
 
INDEMNIFICATION AGREEMENT





THIS AGREEMENT is made this ____ day of __________, 2007, by and between
Halliburton Company, a Delaware corporation, (the “Company”) and the undersigned
Director (“Director”).


W I T N E S S E T H


WHEREAS, Director is a member of the Board of Directors of the Company and in
such capacity is performing a valuable service for the Company; and


WHEREAS, the Company has purchased and presently maintains a policy or policies
of Directors’ and Officers’ Liability Insurance (“D&O Insurance”) covering
certain liabilities which may be incurred by the Directors and Officers of the
Company in the performance of their services for the Company; and


WHEREAS, developments with respect to the provisions of D&O Insurance and with
respect to the application, amendment and enforcement of statutory, charter and
bylaw indemnification provisions generally have raised questions concerning the
adequacy and reliability of the protection accorded to Directors thereby and may
increase the difficulty of attracting and retaining qualified persons to serve
as Directors of the Company; and


WHEREAS, the Board of Directors of the Company has determined that difficulties
relating to the attraction and retention of such persons would be detrimental to
the best interests of the Company and of its stockholders and that the Company
should act to assure such persons that there will be increased certainty of
indemnification protection in the future; and


WHEREAS, the Delaware General Corporation Law and the By-laws of the Company
provide that they are not exclusive of any other rights to which those seeking
indemnification or advancement of expenses may be entitled, and thereby
contemplate that contracts may be entered into between the Company and members
of its Board of Directors with respect to indemnification of such Directors; and


WHEREAS, in order to lessen or alleviate the aforementioned concerns and thereby
induce Director to serve and to continue to serve as a member of the Board of
Directors of the Company, the Company has determined that it is in its best
interests to enter into this Agreement with Director;


NOW, THEREFORE, in consideration of the above premises and of Director’s
continued service as a member of the Company’s Board of Directors after the date
hereof, the parties hereto agree as follows:
 

--------------------------------------------------------------------------------



1.             Indemnification- General.  The Company shall indemnify and
advance Expenses (as hereinafter defined) to Director to the fullest extent, and
only to the extent, permitted by applicable law in effect on the date hereof and
to such greater extent as applicable law may thereafter from time to time
permit.  The rights of Director provided under the preceding sentence shall
include, but shall not be limited to, the rights set forth in the other Sections
of this Agreement.


2.             Proceedings Other than Proceedings by or in the Right of the
Company.  Director shall be entitled to the indemnification rights provided in
this Section 2 if, by reason of his Corporate Status (as hereinafter defined),
he is, or is threatened to be made, a party to any threatened, pending or
completed Proceeding (as hereinafter defined), other than a Proceeding by or in
the right of the Company.  Pursuant to this Section 2, Director shall be
indemnified against Expenses, judgments, penalties, fines and amounts paid in
settlement actually and reasonably incurred by him or on his behalf in
connection with such Proceeding or any claim, issue or matter therein, if he
acted in good faith and in a manner he reasonably believed to be in, or not
opposed to, the best interests of the Company, and, with respect to any criminal
Proceeding, had no reasonable cause to believe his conduct was unlawful.


3.             Proceedings by or in the Right of the Company.  Director shall be
entitled to the indemnification rights provided in this Section 3, if, by reason
of his Corporate Status, he is, or is threatened to be made, a party to any
threatened, pending or completed Proceeding brought by or in the right of the
Company to procure a judgment in its favor.  Pursuant to this Section 3,
Director shall be indemnified against Expenses actually and reasonably incurred
by him or on his behalf in connection with such Proceeding if he acted in good
faith and in a manner he reasonably believed to be in, or not opposed to, the
best interests of the Company.  Notwithstanding the foregoing, no
indemnification against such Expenses shall be made in respect of any claim,
issue or matter in such Proceeding as to which Director shall have been adjudged
to be liable to the Company if applicable law prohibits such indemnification;
provided, however, that, if applicable law so permits, indemnification against
Expenses shall nevertheless be made by the Company despite such adjudication of
liability, if and only to the extent that the Court of Chancery of the State of
Delaware, or the court in which such Proceeding shall have been brought or is
pending, shall determine.


4.             Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Director is, by reason of his Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.  If Director is not wholly successful in
such Proceeding but is successful on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Director against all Expenses actually and reasonably incurred
by him or on his behalf in connection with each successfully resolved claim,
issue or matter.  For the purposes of this Section 4 and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.


--------------------------------------------------------------------------------




5.             Contribution.  In the event that the indemnity contained in
Sections 2, 3 or 4 of this Agreement is unavailable or insufficient to hold
Director harmless in a Proceeding described therein, then in accordance with the
non-exclusivity provisions of the Delaware General Corporation Law and the
Certificate of Incorporation and By-laws, and separate from and in addition to,
the indemnity provided elsewhere herein, the Company shall contribute to
Expenses, judgments, penalties, fines and amounts paid in settlement actually
and reasonably incurred by or on behalf of Director in connection with such
Proceeding or any claim, issue or matter therein, in such proportion as
appropriately reflects the relative benefits received by, and fault of, the
Company on the one hand and Director on the other in the acts, transactions or
matters to which the Proceeding relates and other equitable considerations.


6.             Procedure for Determination of Entitlement to Indemnification.


(a)           To obtain indemnification under this Agreement, Director shall
submit to the Company a written request, including such documentation and
information as is reasonably available to Director and is reasonably necessary
to determine whether and to what extent Director is entitled to
indemnification.  The determination of Director’s entitlement to indemnification
shall be made not later than 90 days after receipt by the Company of the written
request for indemnification.  The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board of Directors in
writing that Director has requested indemnification.


(b)           Director’s entitlement to indemnification under any of Sections 2,
3, 4 and 5 of this Agreement shall be determined in the specific case: (i) by
the Board of Directors by a majority vote of a quorum of the Board consisting of
Disinterested Directors (as hereinafter defined); (ii) by Independent Counsel
(as hereinafter defined), in a written opinion if a quorum of the Board of
Directors consisting of Disinterested Directors is not obtainable or, even if
obtainable, such quorum of Disinterested Directors so directs; or (iii) by the
stockholders of the Company.  If, with regard to Section 5 of this Agreement,
such a determination is not permitted by law or if a quorum of Disinterested
Directors so directs, such determination shall be made by the Chancery Court of
the State of Delaware or the court in which the Proceeding giving rise to the
claim for indemnification is brought.


(c)           In the event that the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 6(b) of
this Agreement, the Independent Counsel shall be selected as provided in this
Section 6(c).  The Independent Counsel shall be selected by the Board of
Directors, and the Company shall give written notice to Director advising him of
the identity of the Independent Counsel so selected.  Director may, within 7
days after receipt of such written notice of selection shall have been given,
deliver to the Company a written objection to such selection.  Such objection
may be asserted only on the ground that the Independent Counsel so selected does
not meet the requirements of “Independent Counsel” as defined in Section 13 of
this Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  If such written objection is made, the Independent
Counsel so selected shall be disqualified from acting as such.  If, within 20
days after submission by Director of a written request for indemnification
pursuant to Section 6(a) of this Agreement, no Independent Counsel shall have
been selected, or if selected shall have been objected to, in accordance with
this Section 6(c), either the Company or Director may petition the Court of
Chancery of the State of Delaware for the appointment as Independent Counsel of
a person selected by such court or by such other person as such court shall
designate, and the person so appointed shall act as Independent Counsel under
Section 6(b) of this Agreement, and the Company shall pay all reasonable fees
and expenses incident to the procedures of this Section 6(c), regardless of the
manner in which such Independent Counsel was selected or appointed.


--------------------------------------------------------------------------------



7.             Advancement of Expenses.  The Company shall advance all
reasonable Expenses incurred by or on behalf of Director in connection with any
Proceeding within 20 days after the receipt by the Company of a statement or
statements from Director requesting such advance or advances from time to time,
whether prior to or after final disposition of such Proceeding.  Director shall,
and hereby undertakes to, repay any Expenses advanced if it shall ultimately be
determined that Director is not entitled to be indemnified against such
Expenses.


8.             Presumptions and Effect of Certain Proceedings.  The termination
of any proceeding described in any of Sections 2, 3 or 4 of this Agreement, or
of any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolocontendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Director to indemnification or create a presumption that
Director did not act in good faith and in a manner which he reasonably believed
to be in or not opposed to the best interests of the Company or, with respect to
any criminal Proceeding, that Director had reasonable cause to believe that his
conduct was unlawful.


9.             Term of Agreement.  All agreements and obligations of the Company
contained herein shall commence as of the time the Director commenced to serve
as a director, officer, employee or agent of the Company (or commenced to serve
at the request of the Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise) and shall continue for so long as Director shall so serve or
shall be, or could become, subject to any possible Proceeding in respect of
which Director is granted rights of indemnification or advancement of Expenses
hereunder.


10.           Notification and Defense of Claim.  Promptly after receipt by
Director of notice of the commencement of any Proceeding, Director will, if a
claim in respect thereof is to be made against the Company under this Agreement,
notify the Company of the commencement thereof; but the omission to notify the
Company will not relieve it from any liability which it may have to Director
otherwise than under this Agreement.  With respect to any such Proceeding as to
which Director notifies the Company of the commencement thereof:


(a)           The Company will be entitled to participate therein at its own
expense.


(b)           Except as otherwise provided below, to the extent that it may
wish, the Company jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel satisfactory to
Director.  After notice from the Company to Director of its election so to
assume the defense thereof, the Company will not be liable to Director under
this Agreement for any legal or other Expenses subsequently incurred by Director
in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below.  Director shall have the right to
employ its counsel in such Proceeding but the fees and Expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Director unless (i) the employment of counsel by
Director has been authorized by the Company, or (ii) Director shall have
reasonably concluded that there may be a conflict of interest between the
Company and Director in the conduct of the defense of such Proceeding, or (iii)
the Company shall not in fact have employed counsel to assume the defense of
such Proceeding, in each of which cases the fees and Expenses of counsel shall
be at the expense of the Company.  The Company shall not be entitled to assume
the defense of any Proceeding brought by or on behalf of the Company or as to
which Director shall have made the conclusion provided for in (ii) above.


--------------------------------------------------------------------------------



(c)           The Company shall not be liable to indemnify Director under this
Agreement for any amounts paid in settlement of any Proceeding or claim effected
without its written consent.  The Company shall not settle any Proceeding or
claim in any manner which would impose any penalty or limitation on Director
without Director’s written consent.  Neither the Company nor Director will
unreasonably withhold their consent to any proposed settlement.


11.           Enforcement.


(a)           The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Director to continue as a director of the Company, and acknowledges that
Director is relying upon this Agreement in continuing in such capacity.


(b)           In the event Director is required to bring any action to enforce
rights or to collect moneys due under this Agreement and is successful in such
action, the Company shall reimburse Director for all of Director’s reasonable
fees and Expenses in bringing and pursuing such action.


12.           Non-Exclusivity of Rights.  The rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which Director may at any time be
entitled under applicable law, the Certificate of Incorporation, the By-laws,
any agreement, a vote of stockholders or a resolution of directors, or
otherwise.


13.           Definitions.    For purposes of this Agreement:


(a)           “Corporate Status” describes the status of a person who is or was
a director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the Company.


(b)           “Disinterested Director” means a director of the Company who is
not and was not at any time a party to the Proceeding in respect of which
indemnification is sought by Director.


(c)           “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or Expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend or investigating a Proceeding.


(d)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company or
Director in any matter material to either such party or (ii) any other party to
the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Director in an action to determine Director’s rights under
this Agreement.


--------------------------------------------------------------------------------



(e)           “Proceeding” includes any action, suit, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative.


14.           Severability.  Each of the provisions of this Agreement is a
separate and distinct agreement and independent of the others, so that if any
provision hereof shall be held to be invalid or unenforceable for any reason,
such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereof.


15.           Governing Law; Binding Effect; Amendment and Termination.


(a)           THIS AGREEMENT SHALL BE INTERPRETED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE.
 
(b)           This Agreement shall be binding upon Director and upon the
Company, its successors and assigns, and shall inure to the benefit of Director,
his heirs, personal representatives and assigns and to the benefit of the
Company, its successors and assigns.


(c)           No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing by the parties.


The parties have executed this Agreement as of the day and year first above
written.



   
HALLIBURTON COMPANY 
                         
By:
            David J. Lesar        
Chairman of the Board, President and Chief Executive Officer
               
 
                
Print name:
       
Director
   

 
 

--------------------------------------------------------------------------------


 